t c memo united_states tax_court hartland management services inc et al petitioners v commissioner of internal revenue respondent docket nos filed date reggie l wegner for petitioners george w bezold for respondent cases of the following petitioners are consolidated herewith craig j kunkel and kim m kunkel docket no and integra engineering ltd docket no this opinion supplements our previously filed opinion in hartland mgmt servs inc v commissioner tcmemo_2015_8 all rule references are to the tax_court rules_of_practice and procedure supplemental memorandum opinion cohen judge our memorandum opinion tcmemo_2015_8 was filed date on date the parties filed a joint motion for reconsideration of findings or opinion pursuant to rule in which they reveal for the first time in the record that the deficiencies penalties and interest for the taxable years ended date and date for hartland management services inc for the years and for craig j kunkel and kim m kunkel and for the taxable years ended date and date for integra engineering ltd were assessed by the internal_revenue_service and paid_by petitioners the latter having filed suits still pending with respect to those years in the u s district_court for the eastern district of wisconsin and after submitting this matter to this court with respect to the period of limitations issue for earlier years the parties reached an agreement that would result in a calculation of deficiencies different from those in the statutory notice for the earlier year for each petitioner we concluded in our memorandum opinion that petitioners had conceded certain issues by failing to raise them however it now appears that the issues other than the period of limitations were not before the court and that sustaining the determinations in the statutory notice is contrary to the previously undisclosed agreement of the parties thus all references to hartland management services inc ’ sec_2010 and sec_2011 taxable years craig j kunkel and kim m kunkel’s and tax years and integra engineering ltd’s and taxable years and their related deficiencies and penalties should be disregarded and the decisions for the remaining years should be consistent with the agreement of the parties rather than decisions for respondent consistent with the statutory notices to reflect the foregoing appropriate decisions will be entered
